Case: 11-11073     Document: 00511930254         Page: 1     Date Filed: 07/23/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 23, 2012
                                     No. 11-11073
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

COREY HOLMES, also known as Blue,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:06-CR-89-2


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
        Corey Holmes appeals the sentence imposed following the revocation of his
supervised release on the basis, inter alia, that he possessed a controlled
substance and failed to submit to drug testing. The district court imposed a 24-
month sentence to “serve as punishment and deterrence as well as protection of
the public from further criminal activity.” Holmes contends that the court erred
in light of United States v. Miller, 634 F.3d 841, 844 (5th Cir.), cert. denied, 132
S. Ct. 496 (2011). We review for plain error because Holmes failed to preserve

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-11073   Document: 00511930254      Page: 2    Date Filed: 07/23/2012

                                  No. 11-11073

the purported Miller error in the district court. See United States v. Whitelaw,
580 F.3d 256, 259 (5th Cir. 2009).
      In Miller, we held that it is improper for a district court to rely on the 18
U.S.C. § 3553(a)(2)(A) factors, which include punishment, for the modification
or revocation of a term of supervised release because Congress deliberately
omitted that subsection from the first clause of 18 U.S.C. § 3583(e). 634 F.3d at
844. Unlike the revocation under § 3583(e) at issue in Miller, the revocation of
Holmes’s term of supervised release was mandated by 18 U.S.C. § 3583(g).
Because § 3583(g) does not expressly invoke the § 3553(a) factors or the limits
imposed by the first clause of § 3583(e), we find no clear or obvious error under
Miller. See United States v. Giddings, 37 F.3d 1091, 1095-97 (5th Cir. 1994); see
also United States v. Ibanez, 454 F. App’x 328, 330 (5th Cir. 2011), cert. denied,
132 S. Ct. 1981 (2012).
      The judgment of the district court is AFFIRMED




                                        2